Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Min et al. US 20140101261 A1 (hereinafter Wu).
Re claims 1 and 11, Wu teaches
1. A method, comprising: receiving a communication from a customer; (agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)
displaying text associated with the communication in a first field of a unified user interface; (displayed forms and chats, agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)
automatically analyzing the text to determine key terms associated the communication; and (automated systems as user/agent types… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)
automatically populating the key terms into a web-based form.  (agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wu to incorporate the embodiments as in at least 0008 as taught by Wu to allow for real-time analysis and population, given that a chat between an agent and user live, thereby improving the act of populating upon user request.

Re claims 2 and 12, Wu teaches
2. The method of claim 1, further comprising: querying one of a knowledgebase, a customer relationship management (CRM) platform/a customer service management (CSM) platform, and a database of customer-agent transcripts using the key terms; and displaying responsive results to the querying in a second field in the unified interface.  (CRM… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)

Re claims 3 and 13, Wu teaches
3. The method of claim 2, further comprising automatically populating query results into the web form.  (agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)

Re claims 4 and 14, Wu teaches
4. The method of claim 3, further comprising providing an editor in the call notes user interface to receive edits from the agent of the automatically populated key terms and query results.  (editable… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)

Re claims 5 and 15, Wu teaches
5. The method of claim 3, wherein the populated key terms and query results are responsive inputs to the web form.  (, query is an inquiry… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)

Re claims 6 and 16, Wu teaches
6. The method of claim 1, further comprising highlighting the key terms in the unified interface.  (highlight as in emphasize or isolate in transformed field view from chat… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)

Re claims 8 and 18, Wu teaches
8. The method of claim 1, wherein the communication is a multi-channel communication and received as one of an SMS text, voice call, e-mail, chat, interactive voice response (IVR)/intelligent virtual agent (IVA) systems, and social media.  (and SMS capable or other GUI… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)

Re claims 9 and 19, Wu teaches
9. The method of claim 1, further comprising providing an option to the agent to accept or reject the populating into the web form.  (agent can accept or decline input data if incorrect or ambiguous or erroneous… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)

Re claims 10 and 20, Wu teaches
10. The method of claim 1, wherein the method is performed in real-time. (real-time and also near-real-time… agent and user transcript transformed to auto populated fields detecting questions and key terms e.g. date, location, time, etc., editable, web based, query is an inquiry, agent can accept or decline input data if incorrect or ambiguous or erroneous, CRM based, and SMS capable or other GUI 0158 0217 0012 0271 0102 0008 0157 0118 0132 with fig. 1-8)


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu; Min et al. US 20140101261 A1 (hereinafter Wu) in view of Carbune; Victor et al. US 20160300573 A1 (hereinafter Carbune).
Re claims 7 and 17, Wu suggest speech communication but fails to teach
7. The method of claim 1, further comprising: receiving the communication as speech; converting the speech to text; and parsing the text for key terms.  (Carbune 0092 0099 and fig. 1)
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Koszewski; William J. et al.	US 20070078725 A1
	Field population.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov